Case

nA & Ww WN

oO wo YN BD

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

;19-cv-09802-CJC-PVC Document 19 Filed 07/28/20 Page1iof1 Page ID #:1835

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DEREK RYAN RODEN,
Petitioner,
V.
JARED D. LAZANO, Warden,

Respondent.

 

 

Case No. CV 19-9802 CJC (PVC)

JUDGMENT

Pursuant to the Court’s Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with

prejudice.

Dated: July 28, 2020

Fa

=F

£
CORMAC J. CARNEY

UNITED STATES DISTRICT JUDGE

 
